DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 7 and 13, none of the prior art on record teaches, suggest or renders obvious, either alone or in combination, a method for evaluation and modification of training data for classifiers of an automatic answering system or a computer program product for evaluation and modification of training data for classifiers of an automatic answering system, the method or the computer comprising: modify, by the computer system, the training data to create first modified training data, based on results of the evaluation and the validation of the training data the each class with the class value and in response to determining that the training data with the class value is misclassified; perform, by the computer system, evaluation and validation of the first modified training data for all representative classes, and analyze correlations between the representative classes; modify, by the computer system, the first modified training data to create second modified training data, based on results of the evaluation and the validation of the first modified training data and based on the correlations; obtaining, by the computer system, a classification model learned by applying classification algorithm to the second modified training data; and deploying, by the computer, the classification model to the automatic answering system.
Claims 2-6, 8-12 and 14-18 are allowed because of their dependency to the allowed base claims 1, 7 and 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818